Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Merge Healthcare Incorporated Chicago, Illinois We hereby consent to the incorporation by reference in the Registration Statements on Form S-3 (Nos. 333-125603, 333-161689, 333-169371 and 333-177768) and Form S-8 (Nos. 333-34884, 333-100104, 333-107997, 333-40882, 333-107991, 333-125386 and 333-175030) of Merge Healthcare Incorporated of our reports dated February 27, 2012 relating to the consolidated financial statements and the effectiveness of Merge Healthcare Incorporated’s internal control over financial reporting, which appear in this Form 10-K/A Amendment No. 2. /s/ BDO USA, LLP Chicago, Illinois July 2, 2012
